ORDER

Original jurisdiction is assumed and the following order is issued: In cases where a transfer is properly made according to the provisions of 43A Supp.1992 § 5-504(A) from a district court with jurisdiction over the child, the transferee court must accept the transferred cause, assume jurisdiction and perform all duties required under the act, 43A O.S.Supp.1992 §§ 5-501 et seq.
/s/ Robert E. Lavender Vice Chief Justice
LAVENDER, V.C.J., and HARGRAVE, ALMA WILSON, KAUGER, SUMMERS, WATT, JJ., concur.
OP ALA, J., concurs in part, dissents in part.
HODGES, C.J., and SIMMS, J., dissent.